Case 1:13-cr-20272-TLL-PTM ECF No. 79, PageID.339 Filed 03/26/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,                            Case No. 13-20272
                                                             Honorable Thomas L. Ludington
v.

EUGENE H. IVES,

                  Defendant.
________________________________________/

       ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION
       On May 21, 2013, Defendant Eugene Ives was charged with attempting to transfer obscene

material to a minor, two counts of sexual abuse of a minor, and two counts of abusive sexual

contact with a minor. ECF No. 4. On April 17, 2014, Defendant pled guilty to one count of sexual

abuse of a minor and the remaining charges were dismissed. ECF No. 36. On August 26, 2014,

Defendant was sentenced to 180 months in prison and 5 years of supervised release. ECF No. 42.

He is currently incarcerated at FCI Elkton.

       On September 24, 2015, Defendant filed a motion to vacate his sentence under 28 U.S.C.

§ 2255. ECF No. 44. His motion was denied on August 1, 2016. ECF No. 61. Subsequently,

Defendant filed multiple motions and letters. On January 24, 2017 Defendant filed a motion to

dismiss the indictment for lack of jurisdiction, which was promptly denied. ECF Nos. 63, 64. On

August 8, 2019 and October 10, 2019, Defendant submitted letters that were filed on the docket.

ECF Nos. 72, 73. On December 17, 2019 Defendant filed a motion, styled as a letter, seeking “a

second chance, reduction on my fifteen years.” ECF No. 74 at PageID.324. His motion was denied

because he failed to identify a legal basis for his request. ECF No. 75.
Case 1:13-cr-20272-TLL-PTM ECF No. 79, PageID.340 Filed 03/26/21 Page 2 of 3




       On January 8, 2021, Samantha Gipson, a third party, filed a motion on Defendant’s behalf.

ECF No. 76. Her motion was denied without prejudice. ECF No. 77.

       On February 25, 2021, Defendant submitted a letter to the Court, which will be construed

as a motion for reconsideration. ECF No. 78. Defendant explains that he is “replying to the letter

to me,” presumably this Court’s February 2, 2021 Order. Id. He states the walls between “cubes”

are only eight feet high. Id. He also offers that he suffers from “neck and back or lower back arthitis

[sic] in back and neck,” pain in his right knee, and that his arthritis “eat[s] the bone,” but he cannot

have surgery due to heart difficulties. Id.

       Pursuant to Local Rule 7.1(h), a party can file a motion for reconsideration of a previous

order. A motion for reconsideration will be granted if the moving party shows “(1) a palpable

defect, (2) the defect misled the court and the parties, and (3) that correcting the defect will result

in a different disposition of the case.” Michigan Dept. of Treasury v. Michalec, 181 F. Supp. 2d

731, 733–34 (E.D. Mich. 2002) (quoting E.D. Mich. LR 7.1(h)(3)). A “palpable defect” is

“obvious, clear, unmistakable, manifest, or plain.” Id. at 734 (citing Marketing Displays, Inc. v.

Traffix Devices, Inc., 971 F. Supp. 2d 262, 278 (E.D. Mich. 1997)). “[T]he Court will not grant

motions for rehearing or reconsideration that merely present the same issues ruled upon by the

Court, either expressly or by reasonable implication.” E.D. Mich. L.R. 7.1(h)(3); see also Bowens

v. Terris, No. 2:15-CV-10203, 2015 WL 3441531, at *1 (E.D. Mich. May 28, 2015). Furthermore,

“[i]t is well-settled that parties cannot use a motion for reconsideration to raise new legal

arguments that could have been raised before a judgment was issued.” Bank of Ann Arbor v.

Everest Nat. Ins. Co., 563 F. App’x 473, 476 (6th Cir. 2014).

       As explained in this Court’s previous order, Ms. Gipson’s motion for compassionate

release was denied for lack of standing, any factual or legal argument for release, and any evidence



                                                 -2-
Case 1:13-cr-20272-TLL-PTM ECF No. 79, PageID.341 Filed 03/26/21 Page 3 of 3




of exhaustion. In his instant Motion, Defendant mentions some of his medical conditions.

However, he does not provide sufficient factual or legal arguments for compassionate release and

he does not provide any evidence that he has exhausted his administrative remedies. Accordingly,

Defendant’s Motion for Reconsideration will be denied.

       Accordingly, it is ORDERED that Defendant’s Motion for Reconsideration, ECF No. 78,

is DENIED.

Dated: March 26, 2021                                                                   s/Thomas L. Ludington
                                                                                        THOMAS L. LUDINGTON
                                                                                        United States District Judge




                                                PROOF OF SERVICE

                        The undersigned certifies that a copy of the foregoing order was served
                        upon each attorney of record herein by electronic means and to Eugene
                        Henry Ives # 48470-039, ELKTON FEDERAL CORRECTIONAL
                        INSTITUTION, Inmate Mail/Parcels, P.O. BOX 10,
                        LISBON, OH 44432 by first class U.S. mail on March 26, 2021.

                                                         s/Kelly Winslow
                                                         KELLY WINSLOW, Case Manager




                                                         -3-
